Case 1:19-cr-00716-DLC Document 56-3 Filed 12/11/19 Page 1 of 9




                Exhibit C
     Case 1:19-cr-00716-DLC Document 56-3 Filed 12/11/19 Page 2 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA            :

          - v. -                    :          STIPULATION

TELEMAQUE LAVIDAS,                  :          19 Cr. 716 (DLC)

                Defendant.          :

- - - - - - - - - - - - - - - - x

          IT IS HEREBY STIPULATED AND AGREED by and between the

United States of America, by Audrey Strauss, Attorney for the

United States, Acting Under Authority Conferred by 28 U.S.C.

§ 515, Richard Cooper and Daniel Tracer, Assistant United States

Attorneys, of counsel, and defendant Telemaque Lavidas, by and

through his counsel, Jonathan Streeter, Esq., Jennifer Achilles,

Esq., and Eric Sussman, Esq., that:

     1.   Government Exhibit 201 and all portions and

subdivisions thereof are true and accurate trading records from

July 2013 to January 2017 maintained by Charles Schwab for

account 443-8387, which was held in the name of George Nikas.

Event times recorded in GX-201 and all portions and subdivisions

thereof are in Eastern Time.

     2.   Government Exhibit 202 and all portions and

subdivisions thereof are true and accurate trading records from

January 2012 to October 2015 maintained by ETrade for account

5639-2938, which was held in the name of Steve Makris.
     Case 1:19-cr-00716-DLC Document 56-3 Filed 12/11/19 Page 3 of 9



     3.   Government Exhibit 203 and all portions and

subdivisions thereof are true and accurate trading records from

October 2012 to October 2015 maintained by ETrade for account

5555-4494, which was held in the name of Steve Makris and Julia

Makris. Julia Makris is a close relative of Steve Makris.

     4.   Government Exhibit 204 and all portions and

subdivisions thereof are true and accurate trading records from

January 2012 to October 2015 maintained by ETrade for account

5565-8622, which was held in the name of Stefanos Makris.

Stefanos Makris is a close relative of Steve Makris.

     5.   Government Exhibit 205 and all portions and

subdivisions thereof are true and accurate trading records from

January 2012 to October 2015 maintained by ETrade for account

5560-6950, which was held in the name of SM Investments. SM

Investments was beneficially owned by Steve Markis.

     6.   Government Exhibit 206 and all portions and

subdivisions thereof are true and accurate trading records from

January 2012 to September 2015 maintained by ETrade for account

5959-6155, which was held in the name of Danielle Makris.

Danielle Makris is the wife of Steve Makris.

     7.   Government Exhibit 207 and all portions and

subdivisions thereof are true and accurate trading records from

December 2013 to April 2019 maintained by Interactive Brokers




                                   2
     Case 1:19-cr-00716-DLC Document 56-3 Filed 12/11/19 Page 4 of 9



for account U1282867, which was held in the name of Marc Demane

Debih.

     8.     Government Exhibit 208 and all portions and

subdivisions thereof are true and accurate trading records from

September 2014 to December 2014 maintained by Interactive

Brokers for account U1336671, which was held in the name of Dov

Malnik.

     9.     Government Exhibit 209 and all portions and

subdivisions thereof are true and accurate trading records from

January 2013 to December 2014 maintained by Interactive Brokers

for account U1085078, which was held in the name of ISP

Securities. ISP Securities was beneficially owned by Dov Malnik.

     10.    Government Exhibit 210 and all portions and

subdivisions thereof are true and accurate trading records from

January 2011 to April 2016 maintained by Interactive Brokers for

account U988200, which was held in the name of Georgios

Kordakis.

     11.    Government Exhibit 211 and all portions and

subdivisions thereof are true and accurate trading records from

February 2015 to August 2015 maintained by Interactive Brokers

for account U1479624, which was held in the name of Sea Lion

Marine Company Ltd. Sea Lion Marine Company Ltd. was

beneficially owned by Ioannis Xylas.




                                   3
     Case 1:19-cr-00716-DLC Document 56-3 Filed 12/11/19 Page 5 of 9



     12.   Government Exhibit 212 and all portions and

subdivisions thereof are true and accurate trading records from

May 2013 to February 2016 maintained by Interactive Brokers for

account U8817323, which was held in the name of Upbeat Worldwide

Investments Limited. Upbeat Worldwide Investments Limited was

beneficially owned by Tomer Feingold.

     13.   Government Exhibit 213 and all portions and

subdivisions thereof are true and accurate trading records from

April 2014 to December 2014 maintained by Interactive Brokers

for account U1345119, which was held in the name of Ioannis

Xylas.

     14.   Government Exhibit 214 and all portions and

subdivisions thereof are true and accurate trading records from

January 2013 to May 2017 maintained by Saxo Bank for account

33888/6897SCM, which was held in the name of Marc Demane Debih.

     15.   Government Exhibit 215 and all portions and

subdivisions thereof are true and accurate trading records from

January 2013 to October 2015 maintained by DFSA for accounts

4647632 and 5694136, which were held in the name of Georgios

Nikas and Alexandra Nika respectfully.       Alexandra Nika is a

close relative of Georgios Nikas.

     16.   Government Exhibit 216 and all portions and

subdivisions thereof are true and accurate trading records from




                                   4
     Case 1:19-cr-00716-DLC Document 56-3 Filed 12/11/19 Page 6 of 9



January 2010 to August 2014 maintained by Wells Fargo for

account 1034-7491, which was held in the name of Paolo Jelmoni.

     17.   Government Exhibit 217 and all portions and

subdivisions thereof are true and accurate trading records from

June 2011 to June 2015 maintained by IG for account BAJ09, which

was held in the name of Compania International Financiera S.A.

Compania International Financiera S.A. was beneficially owned by

Yomi Rodrik.

     18.   Government Exhibit 218 and all portions and

subdivisions thereof are true and accurate trading records from

November 2011 to July 2013 maintained by IG for account BAJ10,

which was held in the name of Coudree Capital Gestion S.A.

Coudree Capital Gestion S.A. was beneficially owned by Yomi

Rodrik.

     19.   Government Exhibit 219 and all portions and

subdivisions thereof are true and accurate trading records from

January 2013 to December 2015 maintained by Banque Ohman for

account OHM001, which was held in the name of Compania

International Financiera S.A.

     20.   Government Exhibit 220 and all portions and

subdivisions thereof are true and accurate trading records from

January 2013 to December 2014 maintained by Banque Ohman for

account OHM002, which was held in the name of Coudree Capital

Gestion S.A.

                                   5
     Case 1:19-cr-00716-DLC Document 56-3 Filed 12/11/19 Page 7 of 9



     21.   Government Exhibit 221 and all portions and

subdivisions thereof are true and accurate trading records from

January 2013 to June 2015 maintained by Banque Ohman for account

2100717 and 2101061, which was held in the name of Compania

International Financiera S.A and Coudree Capital Gestion S.A.

respectfully.

     22.   Government Exhibit 222 and all portions and

subdivisions thereof are true and accurate trading records from

September 2013 to December 2015 maintained by Banque Ohman for

account 2103257, which was held in the name of Compania

International Financiera S.A.

     23.   Government Exhibit 223 and all portions and

subdivisions thereof are true and accurate trading records from

January 2013 to July 2013 maintained by Fidelity for account

Z70-570680, which was held in the name of George Nikas and

Miranda Nikas.   Miranda Nikas is the wife of George Nikas.

     24.   Government Exhibit 224 and all portions and

subdivisions thereof are true and accurate trading records from

January 2013 to July 2014 maintained by IG for account DK334,

which was held in the name of Marc Demane Debih.

     25.   Government Exhibit 225 and all portions and

subdivisions thereof are true and accurate trading records from

March 2015 to April 2016 maintained by Maybank for accounts




                                   6
     Case 1:19-cr-00716-DLC Document 56-3 Filed 12/11/19 Page 8 of 9



CFD001501 and KEUK01501, which was held in the name of Marc

Demane Debih.

     26.   Government Exhibit 226 and all portions and

subdivisions thereof are true and accurate trading records from

February 2014 to October 2018 maintained by Valbury Capital for

account VC0000007, which was held in the name of Marc Demane

Debih.

     27.   In light of the fact that Government Exhibits 201

through 226 are voluminous, the parties agree that for ease of

reference, pages within those exhibits may be separately marked

(e.g., within Government Exhibit 201, certain pages of that

exhibit may be marked Government Exhibit 201-1, Government

Exhibit 201-2, etc.).

     28.   The records reflected in the above-described exhibits

were made at or near the time that the activity reflected in

those records took place; they were made by, or based on

information transmitted by, a person with knowledge of the

matters set forth in the records; they were kept in the course

of a regularly conducted business activity, and it was the

regular practice of those businesses to maintain the records.




                                   7
     Case 1:19-cr-00716-DLC Document 56-3 Filed 12/11/19 Page 9 of 9



     IT IS FURTHER STIPULATED AND AGREED that this Stipulation

is admissible in evidence as a Government Exhibit at trial.

Dated:    New York, New York
          December __, 2019

                                 AUDREY STRAUSS
                                 Attorney for the United States,
                                 Acting Under Authority Conferred
                                 by 28 U.S.C. § 515


                            By: ____________________________
                                Richard Cooper
                                Daniel Tracer
                                Assistant United States Attorneys


                                _____________________________
                                Jonathan Streeter
                                Dechert LLP

                                Jennifer Achilles
                                Eric Sussman
                                Reed Smith LLP
                                Attorneys for Defendant




                                   8
